Citation Nr: 1008412	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity disability (other than left fifth toe peripheral 
neuropathy), to include as manifested by numbness and tarsal 
tunnel syndrome, and to include as secondary to a service-
connected back disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
a T12 compression fracture with mild thoracic spine 
degenerative disc disease, prior to November 26, 2003. 

3.  Entitlement to an evaluation in excess of 40 percent for 
a T12 compression fracture with mild thoracic spine 
degenerative disc disease, from November 26, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from June 1985 to November 
1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and February 2005 rating 
decisions of the St. Paul, Minnesota Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The February 2004 
rating decision confirmed and continued a 30 percent rating 
for the service-connected back disability.  The February 2005 
rating decision denied the Veteran's claim for entitlement to 
service connection for bilateral lower extremity numbness, 
and increased the evaluation for the Veteran's service-
connected back disability from 30 percent disabling to 40 
percent disabling, effective November 26, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service treatment records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009).  

According to an October 2006 Deferred Rating Decision, the 
Veteran's service treatment records were not in the file, but 
that they had been there when a March 7, 2006 rating decision 
was completed.  Subsequently, the record demonstrates that in 
November 2006, a photocopy of service treatment records 
pertaining only to the Veteran's July 1984 enlistment 
examination were added to the record.  There is no evidence 
that the RO reviewed such records and/or readjudicated the 
issues on appeal once they were associated with the claims 
file.  Nevertheless, in reviewing the entire record, the 
Board observes that an April 1987 rating decision references 
service treatment records, including a September 1986 
physical evaluation board and an October 1986 physical 
examination board, that are not contained in the record.  
Likewise, a March 2006 rating decision shows that the 
"Evidence" included service treatment records from July 27, 
1984 through September 23, 1986.  However, again such records 
are not contained in the record.  The Board notes that the 
record does not demonstrate that the Veteran has been 
informed that some of his service treatment records are lost 
or otherwise unavailable and there is no evidence that there 
has been a formal finding on the unavailability of such 
records.  Therefore, the Board finds that another attempt 
should be made to locate and associate with the claims file 
any service treatment records not already contained in the 
claims file.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to 
service connection for bilateral lower extremity disability 
(other than left fifth toe peripheral neuropathy), the record 
shows that the Veteran has complained of experiencing 
bilateral lower extremity numbness and that he has been 
diagnosed with tarsal tunnel syndrome.  He contends that such 
disability is due to wearing boots while serving in the 
military and/or is secondary to his service-connected back 
disability.  The record demonstrates that a VA examiner has 
provided an opinion as to whether the Veteran's lower 
extremity numbness is attributed to a diagnosed condition and 
whether it is due to his service-connected back disability.  
However, the record does not demonstrate that an opinion has 
been provided as to whether the Veteran's right tibial 
neuropathy and/or tarsal tunnel syndrome are due to any 
incident of the Veteran's service, including the wearing of 
boots during service.  Therefore, the Board finds that 
another VA examination and opinion is necessary to determine 
the nature and etiology of the Veteran's bilateral lower 
extremity disability (other than left fifth toe peripheral 
neuropath).  Such information would be useful in the de novo 
adjudication of the Veteran's claims.

With respect to the Veteran's claim for an increased 
evaluation for his service-connected back disability, the 
record reflects that the Veteran was last afforded a VA 
examination for such disability in May 2004.  The Board finds 
that a new examination is necessary to determine the current 
nature and extent of the Veteran's service-connected back 
disability.

In a statement dated and received in January 2006, the 
Veteran indicated that he had been seen for the disabilities 
at issue at the Minneapolis VA medical center (VAMC).  The 
claims folder does not contain treatment reports dated more 
recent than May 2006 from the Minneapolis VAMC.

Additionally, in a statement dated in February 2010, the 
Veteran's representative indicated that the Veteran had 
applied for Social Security Administration (SSA) disability 
benefits.  Clinical records associated with any such SSA 
determination may be useful in adjudicating the issues on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter to the Veteran, with 
a copy to his representative, and inform 
the Veteran that his service treatment 
records, including as dated from July 
27, 1984 through September 23, 1986, can 
not be located, with the exception of 
reports of medical history and clinical 
examination on July 27, 1984.  He should 
be requested to provide a copy to VA of 
any service treatment records in his 
possession.  If the Veteran's service 
treatment records remain unavailable, a 
formal finding of their unavailability 
must be documented in the record, 
including a listing of all efforts made 
to obtain such records.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers, VA and non-VA, from whom he 
has received treatment for his service-
connected back disability since May 2003 
and his bilateral lower extremity 
disability (other than left fifth toe 
peripheral neuropathy), since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record, including from the Minneapolis 
VAMC dated from January 2006.

3.  Contact the Social Security 
Administration and request a copy of all 
disability determinations pertaining to 
the Veteran, as well as all clinical 
records considered in adjudicating the 
disability determination. 

4.  The Veteran should be afforded a VA 
examination by the appropriate clinician 
to determine the nature and etiology of 
his current bilateral lower extremity 
disability (other than left fifth toe 
peripheral neuropathy).  The examiner 
should identify all current bilateral 
lower extremity conditions.  

If it is found that the Veteran has a 
current bilateral lower extremity 
disability, other than left fifth toe 
peripheral neuropathy, the examiner 
should then be requested to furnish an 
opinion as to whether it is at least as 
likely as not that such diagnosed 
bilateral lower extremity disability(s) 
is etiologically related to service, to 
include the wearing of boots during 
service.

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
bilateral lower extremity disability(s) 
is chronically aggravated by his service-
connected back disability.  If the 
examiner finds that the Veteran has a 
lower extremity disability, other than 
left fifth toe peripheral neuropathy, 
that has been made worse by his back 
disability, to the extent feasible, the 
degree of worsening should be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 

5.  The Veteran should also be afforded a 
VA examination by the appropriate 
clinician to determine the nature and 
extent of his T12 compression fracture 
with thoracic spine degenerative disc 
disease.

The examiner should specifically indicate 
whether there is incapacitation due to 
the Veteran's back pathology, detail 
ranges of motion and otherwise describe 
all pertinent findings and symptoms 
associated with the service-connected 
residuals of a compression fracture at 
T12, including whether there is evidence 
of unfavorable ankylosis of the entire 
thoracolumbar spine.

The examiner should indicate if there is 
functional loss due to pain, weakness, 
excess fatigability, or incoordination.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.

All necessary tests should be performed. 
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 

6.  Thereafter, the issues on appeal 
should be readjudicated.  In 
readjudicating the increased rating 
claims, the RO should consider 
application of the schedular criteria for 
rating a back disability as in effect 
prior to September 26, 2003, and the 
revised criteria for rating disabilities 
of the spine effective September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If any benefit sought remains denied, 
issue a supplemental statement of the 
case to the Veteran and his 
representative which includes the 
schedular criteria for rating a back 
disability as in effect prior to 
September 26, 2003, and the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003, and 
allow an appropriate opportunity for 
response.  Thereafter, return the case to 
the Board, if warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


